 IBEW LOCAL NO. 12International Brotherhood of Electricau Workers,Local No. 12 (Commonwealth Electric Compa-ny) and Raymond Bosche. Case 27-CB-1218September 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 2, 1980, Administrative Law JudgeRoger B. Holmes issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in this proceeding was filedon May 1, 1978, by Raymond Bosche, an individual.The Regional Director for Region 27 of the NationalLabor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel of theBoard, issued on June 23, 1978, a complaint and noticeof hearing against International Brotherhood of Electri-cal Workers, Local No. 12, herein called Respondent.The General Counsel's complaint alleges that Re-spondent has engaged in unfair labor practices within themeaning of Section 8(b)(IXA) of the National Labor Re-lations Act, herein called the Act.In summary, the General Counsel contends: (1) thatRespondent levied fines on or about March 6, 1978,against eight members of Respondent, who had workedfor Commonwealth Electric Company, herein called theEmployer, and (2) the strike and the picketing by Re-spondent since on or about July 18, 1977, were in sup-port of Respondent's insistence to impasse that the Em-ployer agree to a nonmandatory subject of bargaining;i.e., the National Electrical Industry Fund. (See G.C.Exh. (c) for the specific allegations made by the Gener-al Counsel and see the arguments set forth in the GeneralCounsel's brief).252 NLRB No. 40Respondent filed an answer to the General Counsel'scomplaint and denied the commission of the allegedunfair labor practices. (See G.C. Exh. (e).)In summary, Respondent contends that it did not insistto impasse on a nonmandatory subject of bargaining withthe Employer. The attorney for Respondent stated in hisbrief: "There is no dispute that the industry fund is anonmandatory subject of bargaining but it may be pro-posed, even though it cannot be insisted upon as a condi-tion of entering into a collective bargaining agreement."Respondent contends that it was agreeable to negotiatinga separate agreement with the Employer, and that it didnot condition agreement on inclusion of industry fundpayments. Respondent further urges that the eight mem-bers were fined for the reasons set forth in Joint Exhibit43.The hearing was held before me on October 26, 1979,at Denver, Colorado. The time for filing briefs was ex-tended to December 17, 1979. Both the counsel for theGeneral Counsel and the attorney for Respondent filedbriefs.FINDINGS OF FACTi. THE EMPLOYERThe Employer is a Delaware corporation with anoffice and place of business located at Pueblo, Colorado,where it is engaged in the electrical construction busi-ness.In the course and conduct of its business operationswithin the State of Colorado, the Employer annuallypurchases and receives goods and materials valued inexcess of $50,000 directly from outside the State of Colo-rado.Upon the foregoing facts and the entire record herein,I find that the Employer has been, at all times materialherein, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act.11. THE UNIONIt was admitted in the pleadings that Respondent hasbeen, at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. Basedupon the pleadings, and the entire record herein, I findthat fact to be so.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The WitnessesIn alphabetical order by their last names, the followingthree persons appeared as witnesses at the hearing in thisproceeding:Lawrence C. Farnan has been the district Internationalvice president of the International Brotherhood of Elec-trical Workers since April 1, 1976.Robert D. Grinstead has been for the past 17 years thebusiness manager and the financial secretary of Respond-ent.William Schwartzkopf has been the vice president andthe general counsel of the Employer since July 1977.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to that time, he held the position of the generalcounsel of the Employer.B. Credibility ResolutionsIn making the findings of fact herein, I have based thefindings on portions of the testimony of each one of thethree witnesses who testified in this proceeding. In addi-tion, I have relied on the extensive amount of documen-tary evidence introduced by the parties.Of course, in evaluating the testimony, I have givenconsideration to the positions occupied by the witnesses,and their potential interests in the outcome of the litiga-tion. There are some minor variations in the testimony,but these are not truly significant in resolving the issuespresented by the pleadings. For example, the recitals re-garding the conversation between Schwartzkopf andFarnan in September 1977 varied to a minor degree, butthose accounts are not directly in conflict. I will set forthherein the facts which appear to me to be more credible.Not surprisingly, the witnesses view the facts from dif-ferent perspectives, and they would draw different con-clusions from the facts as they see them. For example,the question of whether the Employer and Respondentwere bound to the Colorado Statewide Line Agreementis one issue which separated the parties. Thus, I am notsuggesting that there are no factual issues between theparties. However, as indicated above, I found the testi-mony by all three witnesses to be believable. Therefore,I have relied upon portions of the testimony from eachone of them. Additionally, the documentary evidence of-fered at the hearing forms the basis for numerous find-ings of fact.C. Joint Exhibit I and Joint Exhibit 42Paragraph V of the General Counsel's complaint wasadmitted to be true. It states as follows:At all times material herein, the Respondent hasbeen the representative for the purposes of collec-tive bargaining of a unit of outside electrical work-ers employed by the Employer, which is appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act, and byvirtue of Section 9(a) of the Act the Respondenthas been at all times material, and is now, the exclu-sive collective bargaining representative of all saidemployees.Introduced into evidence as Joint Exhibit I was a doc-ument which is entitled "Letter of Assent-B." That doc-ument is between the Employer and Local 969 of theIBEW. The document provides, among other things, thatthe Employer will comply with all of the terms and con-ditions of employment contained in the ColoradoStatewide Line Agreement between the Western LineConstructors Chapter, Inc., and Local 969 of the IBEW.Joint Exhibit I is dated April 26, 1976, and it providesthat it would remain in effect until October 31, 1976,which is described as the "termination date."A copy of the Colorado Statewide Line Agreementwas introduced into evidence as Joint Exhibit 42. Thedocument states that it is an agreement between theWestern Line Constructors Chapter, Inc., N.E.C.A. andLocal Unions No. 12, 111, 113, and 969 of the IBEW.The document further states: "It shall apply to all firmswho sign a letter of assent to be bound by this agree-ment." (See J. Exh. 42.) The effective dates of Joint Ex-hibit 42 are contained in section 1.1 of article 1 of thedocument. It provides: "This Agreement, amended, shalltake effect on November 1, 1976, and shall remain ineffect through October 31, 1977. It shall remain in effectfrom year to year thereafter from November 1, throughOctober 31, of any year unless changed or terminated inthe way provided herein."The explanation why there was no Letter of Assent-Bbetween the Employer and Respondent in this case wasstated in a letter from Business Manager Grinstead to theInternational president of IBEW, as follows: "By virtueof this Company being signatory to the ColoradoStatewide Line Agreements by another Colorado Local,we did not feel it was necessary to further bind them tothe same Statewide agreement."While Vice President and General Counsel Schwartz-kopf expressed the opinion at the hearing that the Em-ployer was bound to the Colorado Statewide LineAgreement with Respondent herein, he acknowledgedthat an extensive search of the Employer's files revealedno letter of assent dated after Joint Exhibit 1. He furtheracknowledged that the Employer had not signed JointExhibit 42.Grinstead also stated at the hearing that he hadchecked Respondent's records, and that Joint Exhibit 1was the only document which Respondent had. Grin-stead further stated that he had also made inquiries withthe other three local unions of the IBEW in Coloradoand also with the International office of the IBEW, andthat no agreement was produced which had been signedby the Employer.The main difference between Letter of Assent-B andLetter of Assent-A was explained by Vice PresidentFarnan as being one which related to the effective datesof the document. Letter of Assent-A is an ongoingagreement, whereas Letter of Assent-B has a fixed termi-nation date.The Employer had been involved in the constructionof a transmission line in Colorado, which was describedas the Bayfield Pagosa Project. The work was conductedduring July, August, September, October, and Novem-ber, 1976. The project was shut down on December 10,1976, by agreement with the United States Forest Serv-ice and the Bureau of Land Management, which agenciesmanaged or owned the lands on which the Employerwas primarily working.D. The Employer Withdraws from the Western LineConstructors Chapter of N.E. C.A.By letter dated January 27, 1977, from the president ofthe Employer to Respondent, the Employer advised Re-spondent that it was resigning from the Western LineConstructors Chapter of the National Electrical Contrac-tors Association. A copy of the letter was introducedinto evidence as Joint Exhibit 2. In pertinent part, it pro-vides:246 IBEW LOCAL NO. 12We enclose a copy of our letter of this date resign-ing from the local chapter of the National ElectricalContractors Association which has an agreementwith your local union. As a result of such with-drawal such local chapter is henceforth without au-thority to act for Commonwealth Electric Compa-ny in any matter.This withdrawal in no way affects any existingagreement with your local union. CommonwealthElectric Company will continue to recognize yourlocal union as the exclusive bargaining representa-tive of its employees covered by the agreement.Commonwealth Electric Company will not bebound by any future agreements or any amendmentto existing agreements negotiated by such localchapter.Schwartzkopf explained the reason for the withdrawalfrom the Western Line Constructors Chapter as beingthe creation of a National Electrical Industry Fund byN.E.C.A. and IBEW. Schwartzkopf stated that the Em-ployer withdrew from that organization because "wewere completely opposed to the fund and as a result, wewithdrew from N.E.C.A." Schwartzkopf explained thatcontributions to the National Electrical Industry Fundwould have increased monetary costs to the Employer.The Employer is a plaintiff in a lawsuit against N.E.C.A.regarding that fund.E. The Letter to Respondentfrom the IBEWInternational PresidentIntroduced into evidence as Joint Exhibit 4 was acopy of a letter dated March 3, 1977, to Respondentfrom Charles H. Pillard, International president ofIBEW. In pertinent part, it stated:We have received numerous copies of lettersfrom Commonwealth Electric Company to IBEWLocal Unions advising that the CommonwealthElectric Company is terminating Letters of Assentto the Local Union Construction Agreements.Even though our records indicate that we haveno current Assent in our file between your LocalUnion and Commonwealth Electric Company, wedo have a copy of a letter dated January 27, 1977,from Commonwealth Electric Company sent toLocal Union 12, IBEW, advising that they havewithdrawn from NECA, therefore, no longer rec-ognizing that organization as their collective bar-gaining representative. However, they will continueto recognize your Local as the exclusive bargainingrepresentative for its employees under the existingagreement.Apparently, this employer is anticipating work inyour area or is performing work in your area andyou have not submitted the Assent to this office forprocessing.The Letter of Assent "A" (Form 302) requiresthe employer to give written notice to the Chapterand the Local Union at least 150 days prior to thethen anniversary date of the current approved laboragreement.The Letter of Assent "B" (Form 303) differsfrom the Letter of Assent "A" wherein it contains adefinite termination date. Where the employer ter-minates its agreement (Letter of Assent), it has noagreement with the Local Union or the IBEW.The Commonwealth Electric Company states inits letters that it is their intent to continue to abideby the Local Union agreement with one exception,the Industry Fund payments that go to NECA, andstates that, "Industry Funds are clearly, under thelaw, a voluntary subject of bargaining."This is true, but has no bearing on the legality ofthe IBEW-NECA Agreement providing for an In-dustry Fund. The IBEW and NECA mutuallyagreed to this Industry Fund. All employers signa-tory to Letters of Assent are expected to abide bythe agreement in its entirety and no employer mayunilaterally change the collective bargaining agree-ment.Where Commonwealth Electric Company termi-nates agreements (Letters of Assent), it has noagreement with the Local Union or the IBEW.IBEW Local Unions are not, of course, under anyobligation to furnish men to any contractor withoutan agreement.The Local Union must, if requested by Common-wealth Electric Company, enter into separate nego-tiations with the Commonwealth Electric Companyand must, in accordance with Section 8(bX3) of theNational Labor Relations Act, as amended, bargainin good faith. The Local Union must bargain for acomplete agreement and may not simply insist, on a"take-it-or-leave-it" basis, that the CommonwealthElectric Company accept all of the terms of theLocal's agreement with the Chapter or sign a newLetter of Assent. The Local may, however, requestand bargain for all items the Local Union has triedto secure from NECA or other electrical contrac-tors as proposed by the members of the LocalUnion, such as wages, a shorter workday, double-time, paid holidays, vacation, health and welfare,pension, travel time, general foreman ratio, etc.Local Unions may negotiate for better terms andconditions; however, they need not settle for lesserterms and conditions.F. Respondent's Letter Dated March 8, 1977, to theEmployerIntroduced into evidence as Joint Exhibit 6 was acopy of a letter dated March 8, 1977, from Grinstead tothe Employer. In pertinent part, it stated:In reply to your letter of January 27, 1977, andthe enclosed copy of your Company's resignationfrom N.E.C.A., please find enclosed Letters ofAssent "B" for the various Colorado Line Agree-ments.As you are probably aware, the Colorado LineAgreements do cover the entire State, and fourLocal Unions are parties to the agreements; Locals12, 111, 113 and 969.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince your letter states in part, "This withdrawal,(from N.E.C.A.), in no way affects any existingagreement with your Local Union(s)" we will ap-preciate the prompt return of the enclosed Lettersof Assent B. We do anticipate additional amend-ments to these agreements during the specified datesin the Letters of Assent B, and are therefore curiousas to the last sentence in your letter.Please advise us if you choose not to sign the en-closed Letters of Assent, because without these,your Company is not signatory to the I.B.E.W. inColorado for Line Construction work.G. The Employer's ResponseThe Employer responded to Joint Exhibit 6 by a letterdated March 14, 1977. (See Jt. Exh. 8.) Enclosed withJoint Exhibit 8 were copies of "Letter of Assent-B" Asindicated in Joint Exhibit 6, Grinstead had previouslysigned those documents. Paul C. Schorr III, as the presi-dent of the Employer, executed the documents on behalfof the Employer. However, at the direction of Schwartz-kopf, a sentence was added to the documents above thesignature of Grinstead. The addition to the documentsstated, "Except that amendments or provisions providingfor payments to the National Electrical Industry Fund orany other equivalent or similar fund shall not apply tothe undersigned employer." (See Jt. Exh. 9.)The foregoing prompted still another letter from Grin-stead to the Employer. A copy of that document datedMarch 22, 1977, was introduced into evidence as JointExhibit 11. In pertinent part, it stated:We received the altered Letters of Assent B backyesterday, and I do not mind telling you I was veryupset that you would alter these documents after Ihad signed them. Needless to say, they are unaccep-table to us with your typed in exclusions for yourCompany.I have enclosed additional sets of the Letters ofAssent B for your signature, "without alteringthem." We cannot allow Employers to write in ex-clusions for themselves for items that they do nothappen to be in agreement with.If you will not sign these Letters of Assent, with-out altering them, this leaves your Company with-out I.B.E.W. Line Agreements in Colorado, and Iwould suggest that you make the necessary arrange-ments to commence negotiations with the fourLocal Unions in Colorado in an effort to consum-mate an agreement that is mutually compatible.Thereafter, there followed an exchange of correspond-ence between the Employer and the Union in whichboth parties set forth their respective positions. In thisconnection, see the Employer's letter dated March 28,1977, which was introduced into evidence as Joint Ex-hibit 12; the Union's letter dated April 4, 1977, whichwas introduced into evidence as Joint Exhibit 13; theEmployer's letter dated April 27, 1977, which was intro-duced into evidence as Joint Exhibit 14; the Union'sletter dated May 6, 1977, which was introduced into evi-dence as Joint Exhibit 15, and the Employer's letterdated May 13, 1977, which was introduced into evidenceas Joint Exhibit 16.H. The Conversation Between Schwartzkopf and GolfAs a result of the exchange of letters between the Em-ployer and Respondent, Roland Golf, an Internationalrepresentative of IBEW, contacted Schwartzkopf at hisoffice in Lincoln, Nebraska, and suggested that the twopersons meet to resolve the matter.The next day Schwartzkopf and Golf met. Schwartz-kopf told Golf that the Employer had no argument ordisagreement with Respondent or with any of its em-ployees. He said that the Employer's only objection wasto anything relating to the National Electrical IndustryFund. Schwartzkopf said that the Employer had nodesire to pay into that fund, and the Employer felt that itwas signatory to an agreement which did not containprovisions for the fund. He further stated that the Em-ployer did not want to execute a modified letter of assentwhich would, in effect, bind the Employer to pay intothe industry fund. Schwartzkopf stated at the hearingthat Golf was sympathetic, but that Golf wanted an un-modified letter of assent.I. The conversations involving Grinstead, Frame, andSchwartzkopfGrinstead offered to enter into a separate contractwith the Employer on several occasions. He stated thathe had invited David Frame, the Employer's northwestarea manager, to sit down with him and try to arrive atan agreement. Regarding the National Electrical Indus-try Fund, Grinstead told Frame, "I didn't particularlycare if they paid them or didn't pay them, I wasn't con-cerned about this."Grinstead stated at the hearing that he had made everyeffort to point out to Frame that the National ElectricalIndustry Fund was not a condition of bargaining.Schwartzkopf acknowledged during his cross-examina-tion by the attorney for Respondent that Grinstead hadrequested that Schwartzkopf come to Colorado and sitdown and bargain with him. He also acknowledged thatGrinstead had submitted a proposed contract to the Em-ployer without the requirement of contributions to theNational Electrical Industry Fund. The following tookplace during Schwartzkopf's testimony:Q. Did Mr. Grinstead ever request you to cometo Colorado and sit down and to bargain with him?A. He made statements, some to that and some inhis correspondence, yes.Q. Did Mr. Grinstead send you a proposed con-tract?A. Yes, he did.Q. Did that proposed contract have any require-ments that dues be paid by you to the NationalElectrical Industry Fund?A. No, it did not.Q. Isn't it a fact that Mr. Grinstead advised youthat he would execute and requested you to negoti-ate a separate agreement and there would be no re-248 IBEW LOCAL NO. 12quirement that you pay into the National ElectricalIndustry Fund?A. He did, and in response to that we forwardedhim a draft agreement.J. The Exchange of Contract ProposalsBy letter dated July 26, 1977, Grinstead submitted aproposed contract to the Employer. A copy of that letterwas introduced into evidence as Joint Exhibit 27. Theparties stipulated that Joint Exhibit 36 is the contractproposal referred to in Joint Exhibit 27. In pertinentpart, the letter stated:Enclosed are seven (7) copies of an agreementbetween Commonwealth Electric and the fourI.B.E.W. Line Locals in Colorado.Please disregard the Letter of Assent A that wemailed you last week.You will note that the same provisions that wereoffered in the Letter of Assent A, "No IndustryFund, and a separate wage schedule," are in thisagreement, and all references to N.E.C.A. are de-leted except the Standard Language in the N.E.B.F.section and the Apprenticeship section. You willalso note in Article 1, Sec. 1.1 the agreement isdated July 1, 1977 through June 30, 1978 and con-tinues in effect from year to year thereafter.We were advised this would be the proper wayto consummate an agreement with you, rather thanwrite exclusions on the Letter of Assent A, whichincidently would again assign your BargainingRights to N.E.C.A. and I am assuming that youwould object to this.If you have any questions regarding the agree-ment please contact me.Please return six (6) executed copies to thisoffice, after these agreements are signed and ap-proved I will forward you an approved copy.When he was questioned at the hearing as to whetherthe National Electrical Industry Fund was a conditionfor entering into any collective-bargaining agreementwith the Employer, Grinstead answered, "Obviously not.I offered them a contract without the industry fund init."By letter dated August 1, 1977, Schwartzkopf submit-ted the Employer's contract proposal to Respondent. Acopy of the letter of transmittal of that proposal was in-troduced into evidence as Joint Exhibit 29. In pertinentpart, the letter stated:Pursuant to your request that we negotiate a newcontract rather than sign a Letter of Assent B to theexisting contract, we enclose herewith our proposedagreement. We have previously offered, and in facthave tendered to you executed Letter of Assent B'sassenting to all portions of the agreement that con-cern men, Local Union 12 and the InternationalUnion. The only part of the agreement we haveever taken issue with is the Industry Fund, a fundthat is paid exclusively to and for the benefit of theNational Electrical Contractors Association. Youhave refused these Letters of Assent and have re-quested that we negotiate a new contract. The at-tached document is submitted pursuant to this re-quest.The Employer's proposal enclosed with Joint Exhibit29 was found to be unacceptable to Respondent. At thehearing, Grinstead gave several examples of matters,which in his opinion made the proposal unacceptable.They were: the absence of a union-shop clause; the alter-ation in the scope of the work; the 2-year duration of theagreement, instead of 1 year; no change in the wagerates; no approval of the agreement by the Internationaloffice of the IBEW; the absence of binding arbitrationprocedures; a "most favored nation" clause; the transferof employees clause; the deletion of an age discrimina-tion clause; a change in the safety clause, and the elimi-nation of time for the conducting of business by unionstewards.The foregoing, of course, represents the views statedon the record by Grinstead, and what he perceived to bethe differences between Respondent's contract proposaland the Employer's contract proposal. In this connec-tion, see Joint Exhibit 30, which is a copy of a letterdated August 5, 1977, from Grinstead to Schwartzkopfin which Grinstead outlines his objections to the Em-ployer's proposed contract. In response to Joint Exhibit30, Schwartzkopf wrote to Grinstead on August 19,1977. See Joint Exhibit 31 for the contents of that docu-ment. Additional correspondence between Schwartzkopfand Grinstead are shown in Joint Exhibit 33, which is aletter dated September 19, 1977, by Schwartzkopf; JointExhibit 34 which is a letter dated September 21, 1977, byGrinstead; and Joint Exhibit 35 which is a letter datedSeptember 27, 1977, by Schwartzkopf.K. The Events in July and August 1977 Regarding theBayfield Pagosa ProjectOn July 18, 1977, work resumed on the BayfieldPagosa Project. As indicated earlier, the jobsite for thatproject was within the geographical jurisdiction of Re-spondent.The parties stipulated that in July 1977 there was a re-quest by the Employer for a referral of persons to thejobsite. The parties further stipulated that the requestwas refused by Respondent, and that no one was re-ferred to work for the Employer on that jobsite on orafter July 1977.The parties also stipulated that Respondent engaged ina strike against the Employer, and that Respondent en-gaged in picketing of the jobsite from August 11, 1977,to August 19, 1977. Respondent's picket signs read,"Commonwealth Electric has no agreement with IBEWLocal No. 12, 111, 113 and 969." (See Jt. Exh. 45).Work at the Bayfield Pagosa Project ended in October1977. The Employer moved its equipment off of the pro-ject and completed miscellaneous tasks in November1977.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDL. The Meeting Between Schwartzkopf and Farnan onSeptember 8, 1977At the request of Farnan, there was a meeting betweenSchwartzkopf and Farnan on September 8, 1977, in theEmployer's office located in Lincoln, Nebraska.Farnan told Schwartzkopf that he wanted to discussthe difficulties which had arisen between the Employerand Respondent. Farnan also testified, "I told him, basedon our many years of honorable and compatible associ-ation, especially with Mr. Schorr's father, that I did givehim my personal word that were he to sign an unalteredLetter of Assent, that is, Assent A, the IBEW would notpursue the collection of the industry fund."Schwartzkopf asked Farnan to put that assurance inwriting, but Farnan said that he could not do so. Farnansaid that Schwartzkopf would have to take Farnan'sword for it.Schwartzkopf told Farnan that the industry fund was anonmandatory subject of bargaining. Farnan pointed outthat the Employer had already accepted unaltered lettersof assent in the several States surrounding the Employ-er's headquarters. However, Schwartzkopf only offeredto sign an altered letter of assent at that time with Re-spondent.M. The Fines Levied by RespondentIt was admitted in the pleadings that the employeesnamed in paragraph X of the General Counsel's com-plaint had worked behind the picket lines established byRespondent previously referred to. One of those personsnamed in paragraph X is the Charging Party in this pro-ceeding.The parties stipulated that letters similar to Joint Ex-hibit 43 were sent to the other persons who are named inparagraph X of the General Counsel's complaint. JointExhibit 43 is a letter dated March 6, 1978, from the sec-retary of the trial board of Respondent to the ChargingParty, and that document advises him of certain fineswhich were levied against him. (In this connection, seeJt. Exh. 44, which is a copy of the IBEW constitutionand rules for local unions.) Respondent admitted that thefines were assessed.ConclusionsIn its decision in Taft Broadcasting Co., WDAF AM-FM TV, 163 NLRB 475, 478 (1967), the Board has de-scribed a bargaining impasse as follows:Whether a bargaining impasse exists is a matterof judgment. The bargaining history, the good faithof the parties in negotiations, the length of the ne-gotiations, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of nego-tiations are all relevant factors to be considered indeciding whether an impasse in bargaining existed.Based upon the findings of fact as set forth 5 herein, Iconclude that no contract has existed between the Em-ployer and Respondent at least after October 31, 1976. Itwas established by both the Employer's representativeand Respondent's representative that searches of their re-spective files disclosed no document which would bindthose parties in a collective-bargaining agreement.Based upon the credited testimony and the documen-tary evidence referred to previously herein, I concludethat Respondent's representative expressed a willingnessto the Employer's representatives to meet and bargainwith the Employer for a separate contract without therequirement of making contributions to the NationalElectrical Industry Fund. In this regard, note the con-versations referred to in section herein.I also conclude that Respondent proposed a contractto the Employer, which did not require the Employer tomake contributions to the National Electrical IndustryFund, as distinguished from employee benefit funds. Seesection 12 herein, especially Joint Exhibit 27 and JointExhibit 36. As Grinstead testified, "I offered them a con-tract without the Industry Fund in it." Nevertheless, theEmployer did not find Respondent's proposal acceptable,nor did Respondent find the Employer's counterproposalacceptable. Significantly, the reasons advanced by Re-spondent for rejecting the Employer's counterproposaldid not involve the absence from that proposal of aclause requiring contributions to the National ElectricalIndustry Fund. Thus, the conversation betweenSchwartzkopf and Farnan on September 8, 1977, has tobe considered in the context of the prior contract pro-posals and discussions among the parties. Consideringthat conversation in context with those prior events, Iconclude that Farnan's actions on that date cannot fairlybe characterized as an insistence to impasse on includingcontributions to the National Electrical Industry Fund.See Taft Broadcasting, supra.Since I have concluded that Respondent did not insistto impasse on a nonmandatory subject of bargaining, Ifurther conclude that Respondent's levying of finesagainst those persons named in paragraph X of the Gen-eral Counsel's complaint did not violate Section8(b)(1)(A) of the Act under the theory advanced by theGeneral Counsel. Accordingly, I must recommend to theBoard that the General Counsel's complaint be dismissed.CONCLUSIONS OF LAW1. The Employer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices which were alleged in the General Counsel'scomplaint in this proceeding, for the reasons which havebeen set forth above.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:250 IBEW LOCAL NO. 12ORDER'IT IS HEREBY ORDERED that the complaint in this pro-ceeding be dismissed in its entirety.In the event that no exceptions are filed, as provided by Sec. 102.46of the Board's Rules and Regulations, the findings, conclusions, and rec-ommended Order herein shall, as provided by Sec. 102.48 of the Board'sRules and Regulations, be adopted by the Board and shall become itsfindings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.251